Exhibit 10.1

AMENDMENT OF “GENERAL” CONTINGENT VALUE RIGHTS AGREEMENT
This Amendment (this “Amendment”) is dated May 20, 2014 and amends that certain
“General” Contingent Value Rights Agreement dated as of January 27, 2010 (as
previously amended on January 26, 2011, the “Agreement”) by and among Ligand
Pharmaceuticals Incorporated, a Delaware corporation, Metabasis Therapeutics,
Inc., a Delaware corporation (“Target”), David F. Hale, as Stockholders’
Representative (the “Stockholders’ Representative”), and Computershare Inc., a
Delaware corporation (successor to Mellon Investor Services LLC, a New Jersey
limited liability company), as Rights Agent (the “Rights Agent”) and as initial
General CVR Registrar. Pursuant to Section 5.2(a) of the Agreement, this
Amendment is effective upon the signatures only of Ligand Pharmaceuticals
Incorporated, a Delaware corporation (authorized by a Board Resolution) and the
Rights Agent, accompanied by the consent of the Stockholders’ Representative.
Pursuant to Section 5.4 of the Agreement, every Holder shall be bound by this
Amendment.
Capitalized terms not otherwise defined in this Amendment shall have the
meanings ascribed to them in the Agreement. References herein to “Ligand” shall
be understood to mean Ligand Pharmaceuticals Incorporated, a Delaware
corporation, and its consolidated group (including without limitation Target),
all together; unless the context requires “Ligand” to be understood to mean
Ligand Pharmaceuticals Incorporated, a Delaware corporation, in which case the
term shall be understood to mean Ligand Pharmaceuticals Incorporated, a Delaware
corporation.
1.     Transaction. Ligand is contemplating a transaction (the “Transaction”) in
which Ligand would cause Target to grant licenses of one or more drug candidates
and/or technology and/or Intellectual Property from the FBPase Inhibitor Program
and one or more drug candidates and/or technology and/or Intellectual Property
from the DGAT-1 Program (the “Transaction General Program Licenses”) to Viking
Therapeutics, Inc., a Delaware corporation (“Viking”). As part of the
Transaction, Viking would also be capitalized with other assets, including
without limitation a license of one or more drug candidates and/or technology
and/or Intellectual Property from Target’s TR Beta Program. Under the respective
Transaction General Program Licenses, Ligand and/or Target would have milestone
payment and royalty rights. In addition, as further consideration for the
respective Transaction General Program Licenses, Viking would give Ligand
respective contingent rights to receive a calculated number and type of shares
of stock of Viking (the respective “General Program Contingent Stock Rights”).
In particular,
(a)    Ligand shall have the right to receive such calculated number and type of
shares if and when Viking closes the first private offering of Viking shares for
which Ligand affirmatively elects to trigger the General Program Contingent
Stock Rights (provided that Viking has not previously closed an initial public
offering of Viking shares) – this is referred to as the “Private Trigger”; and
(b)    Ligand shall have the right to receive such calculated number and type of
shares if and when Viking closes an initial public offering of Viking shares
(provided that Ligand has not previously affirmatively elected to trigger the
General Program Contingent Stock Rights for a private offering of stock as
contemplated in subsection 1(a) above) – this is referred to as the “Public
Trigger.”
2.    Public or Private Trigger Payout is Proceeds.
(a)    If, as and when Ligand receives from Viking shares of stock of Viking in
respect of the General Program Contingent Stock Rights or receives from Viking
other consideration in lieu of shares of stock of Viking in respect of the
General Program Contingent Stock Rights (e.g., if the Transaction agreement is
amended to provide for such other consideration to be received in lieu), the
shares so received (and the total fair market value of such other consideration
received in lieu) shall be deemed Proceeds received by Ligand in connection with
a General Licensing Event for a General Program.
(b)    For the purpose of calculating the General Licensing Payment
Amounts/General CVR Payment Amounts associated with the Transaction agreement,
it is acknowledged that Ligand has not made research and/or development
investments (that would qualify as Funding expenditures) after the Effective
Time of at least $700,000 for the FBPase Inhibitor Program and has not made
research and/or development investments (that would



--------------------------------------------------------------------------------




qualify as Funding expenditures) after the Effective Time of at least $700,000
for the DGAT-1 Program; and that therefore such General Licensing Payment
Amounts/General CVR Payment Amounts would be 50% of actual Proceeds received by
Ligand before the Outside Date, less any out-of-pocket costs and expenses
reasonably incurred by Ligand, or any of its subsidiaries or Affiliates, in
connection with such General Licensing Event(s) (including reasonable attorneys
fees and brokers commissions). It is hereby agreed, however, that for Proceeds
consisting of shares of stock of Viking which Ligand receives from Viking in
respect of the General Program Contingent Stock Rights arising from and
allocated to the FBPase Inhibitor Program (other than any Additional Shares, as
defined below) or consisting of other consideration which Ligand receives from
Viking in lieu of shares of stock of Viking in respect of the General Program
Contingent Stock Rights (i.e., if the Transaction agreement is amended to
provide for such other consideration to be received in lieu) arising from and
allocated to the FBPase Inhibitor Program (other than in lieu of any Additional
Shares), the General Licensing Payment Amount/General CVR Payment Amount shall
be 60% (not 50%) of actual Proceeds received by Ligand, less any out-of-pocket
costs and expenses reasonably incurred by Ligand, or any of its subsidiaries or
Affiliates, in connection with such General Licensing Event (including
reasonable attorneys fees and brokers commissions); for the avoidance of doubt,
this special 60% rate shall not apply to any Additional Shares, milestone
payments or royalties arising from and allocated to the FBPase Inhibitor Program
and shall not apply to any Proceeds arising from and allocated to the DGAT-1
Program. Ligand shall pay the indicated General CVR Payment Amounts in respect
of the General Program Contingent Stock Rights in cash, as and when contemplated
by Section 2.4(a) of the Agreement, based upon the cash equivalent of such
non-cash proceeds (i.e., of such shares of Viking received) or of such other
consideration in lieu of such Viking stock determined as of the day Ligand
receives such Viking stock (or as of the day Ligand receives such other
consideration in lieu of such Viking stock).
(c)    Notwithstanding the foregoing subsection 2(b) and notwithstanding
anything in the Agreement to the contrary, in the case of a Public Trigger
payout:
(i)    The cash equivalent per share of any and all shares of Viking issued by
Viking to Ligand in connection with such Public Trigger (i.e., the cash
equivalent per share of such non-cash proceeds) shall be conclusively deemed to
be 100% of the offering price per share to the public of the shares of Viking
sold and issued in such initial public offering.
(ii)    Ligand need not deliver the indicated General CVR Payment Amounts in
cash to the Rights Agent until the tenth Business Day before the applicable
General CVR Payment Date.
(iii)    Depending upon the period in which the date of the Achievement
Certificate falls, the “applicable General CVR Payment Date” (for the purpose of
the foregoing subsection 2(c)(ii)) shall be the date set forth in the following
table:
If the date of the Achievement Certificate is within the period:
Then the “applicable General CVR Payment Date” (for the purpose of the foregoing
subsection 2(c)(ii)) shall be:
 
 
between December 20 and March 31, inclusive
the July 1 falling in the same year as such March 31
between April 1 and June 20, inclusive
the January 1 falling in the year after such June 20
between June 21 and September 30, inclusive
the January 1 falling in the year after such September 30
between October 1 and December 19, inclusive
the July 1 falling in the year after such December 19






--------------------------------------------------------------------------------




(d)    Notwithstanding the foregoing subsection 2(b) and notwithstanding
anything in the Agreement to the contrary, it is understood and agreed that the
proportions of (i) the number of shares of Viking issuable by Viking to Ligand
under the respective General Program Contingent Stock Rights in respect of the
respective Transaction General Program Licenses to (ii) the aggregate number of
shares of Viking issuable by Viking to Ligand under all contingent rights of
Ligand to receive shares of Viking in connection with the Transaction (including
not only in respect of the Transaction General Program Licenses but also in
respect of all other licenses of Ligand assets being licensed by Ligand to
Viking in connection with the Transaction) shall be established by Ligand and
Viking in the Transaction agreement as follows:
(i)    The license for the FBPase Program [a General Program]: 3.5/29
(ii)    The license for the DGAT-1 Program [a General Program]: 1/29
(iii)    The license for the TR Beta Program: 2.5/29
(iv)    The license for Ligand’s SARM program: 21/29
(v)    The license for Ligand’s EPOR program: 1/29
and that the fairness of such proportions, if so established in good faith,
shall be deemed conclusive and binding for all purposes of the Agreement and of
this Amendment. For avoidance of doubt: these same proportions calculated
pursuant to the preceding sentence shall also establish, conclusively and on a
binding basis, the percentage of Additional Shares which are allocated to the
Transaction General Program Licenses such as to, when and if received,
constitute Proceeds. “Additional Shares” refers to any and all additional shares
of Viking issuable under the respective General Program Contingent Stock Rights
by Viking to Ligand (or to any other consideration given by Viking to Ligand in
lieu of such additional shares of Viking stock) under the Transaction agreement
in the event that the pre-money valuation of Viking associated with the Public
Trigger or the Private Trigger (as applicable) exceeds a certain threshold
amount. Notwithstanding anything contained herein to the contrary, until an
Achievement Certificate is received by the Rights Agent, the Rights Agent may
presume conclusively for all purposes that a General CVR Payment Event has not
occurred.
3.    Milestone Payments; Royalties.     For the avoidance of doubt: if, as and
when Ligand receives from Viking any milestone payments or royalties pursuant to
the terms of the Transaction General Program Licenses, such milestone payments
or royalties shall constitute the receipt by Ligand of Proceeds in connection
with a General Licensing Event, and the provisions of the Agreement shall apply
thereto.
4.    Upfront Payments. Ligand represents and warrants that the Transaction
General Program Licenses will not include any upfront payments other than the
General Program Contingent Stock Rights.
5.    Things which are not Proceeds.     Notwithstanding anything in the
Agreement to the contrary:    
(a)    Ligand’s receipt of the General Program Contingent Stock Rights shall be
deemed not to constitute the receipt by Ligand of any Proceeds. (Rather, payouts
by Viking upon the General Program Contingent Stock Rights to Ligand shall be
deemed to constitute the receipt by Ligand of Proceeds.)
(b)    Any proceeds received by Viking or its stockholders (including by Ligand
in its capacity as a Viking stockholder) in connection with Viking being
acquired shall be deemed not to constitute the receipt by Ligand of any
Proceeds.
(c)    Any proceeds received by Viking from a sale or sublicensing of the
Transaction General Program Licenses shall be deemed not to constitute the
receipt by Ligand of any Proceeds.
(d)    Any dividends ever paid by Viking on its stock, including on shares
thereof owned by Ligand, shall be deemed not to constitute the receipt by Ligand
of any Proceeds.



--------------------------------------------------------------------------------




(e)    If Ligand, after receiving shares of Viking stock and paying or
satisfying the indicated General CVR Payment Amounts as contemplated herein,
disposes of any or all of such shares of Viking stock for value (e.g., open
market sales), such value received shall be deemed not to constitute the receipt
by Ligand of any Proceeds.
6.    No Privity. For the avoidance of doubt: Viking shall not assume any of
Ligand’s obligations under the Agreement (as amended hereby) and Viking shall
have no obligations of any kind to the Stockholders’ Representative or the
Holders unless Viking hereafter expressly assumes such obligations.
7.    Miscellaneous.    
(a)    This Amendment is entered into in order to induce and facilitate the
Transaction, which each party considers to be in its own interest. If the
Transaction has not occurred within one year after the date of this Amendment,
this Amendment shall be void. Failure of Viking to attempt or close an initial
public offering and/or one of more private financings would not void this
Amendment, however.
(b)    Except as expressly set forth herein, the Agreement remains unchanged and
in full force and effect.
(c)    Ligand Pharmaceuticals Incorporated represents and warrants that it is
authorized by a Board Resolution to enter into this Amendment.
    (d)    This Amendment shall be governed by and construed in accordance with
the laws of the State of California without regard to its rules of conflicts of
laws; provided, however, that all provisions, regarding the rights, duties,
obligations and liabilities of the Rights Agent shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such state.
(e)    In case any one or more of the provisions contained in this Amendment
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Amendment, but this Amendment shall be construed as if
such invalid or illegal or unenforceable provisions had never been contained
herein; provided, however, that if any such excluded term, provision, covenant
or restriction shall adversely affect the rights, immunities, duties or
obligations of the Rights Agent, the Rights Agent shall be entitled to resign
immediately. Upon such determination that any term or other provisions is
invalid, illegal or unenforceable, the court or other tribunal making such
determination is authorized and instructed to modify this Amendment so as to
effect the original intent of the parties as closely as possible so that the
transactions and agreements contemplated herein are consummated as originally
contemplated to the fullest extent possible.
(f)    This Amendment may be signed in any number of counterparts (which may be
effectively delivered by facsimile or other electronic means).


IN WITNESS WHEREOF, the undersigned parties have executed and entered into this
Amendment of “General” Contingent Value Rights Agreement as of the date first
written above.


LIGAND PHARMACEUTICALS INCORPORATED
By: /s/ Charles Berkman    
Name: Charles Berkman    



--------------------------------------------------------------------------------




Title: Vice President, General Counsel and Secretary    
COMPUTERSHARE INC.
By: /s/ Dennis V. Mocchia    
Name: Dennis V. Mocchia    
Title: Manager, Contract Administration    
Consented to:


/s/ David F. Hale                    
DAVID F. HALE
(as Stockholders’ Representative)



